DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Interview
	In view of the foregoing office action, it is respectfully submitted that if Applicant has any questions or concerns, the Examiner respectfully invites Applicant to contact the Examiner at the telephone number appearing below.

Response to Amendment
	Examiner acknowledges the amendment filed 02 June 2021 wherein: claims 1, 17, and 23 are amended; claims 3-4 and 20 are canceled; claims 1-2, 5-19, and 21-27 are pending.

Response to Arguments
Applicant’s arguments, see Remarks (page 10), filed 02 June 2021 (see also “Office Action Appendix” issued 25 May 2021), with respect to claims 1-2, 5-19, and 21-27 have been fully considered and are persuasive.  The rejection of 11 March 2021 has been withdrawn.

Allowable Subject Matter
Claims 1-2, 5-19, and 21-27 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claims 1, 17, and 23, with reference to representative claim 1, the cited prior art does not expressly disclose or suggest modifying, by a processor, one or more planned leaf positions and one or more leaf open times of a binary multileaf collimator (MLC) of the radiation treatment delivery system to compensate for the potential setup error corresponding to the rotation of the prior position of the treatment target while bypassing modifying other parameters associated with the radiation treatment delivery session.
Ruchala (US 8,767,917 B2) discloses a method, comprising: detecting a potential setup error in a radiation treatment delivery session of a radiation treatment delivery system 10, wherein the setup error corresponds to a change in a current position of a treatment target 54 relative to a prior position of the treatment target 54 (due to target movement); and modifying, by a processor (of 62), one or more planned leaf positions and one or more leaf open times of a binary multileaf collimator (MLC with leaves 50) of the radiation treatment delivery system 10 to compensate for the potential setup error, wherein modifying the one or more planned leaf positions in the MLC comprises modifying one or more leaf shapes corresponding to one or more leaves of the MLC to compensate for the potential setup error by changing the one or more planned MLC leaf positions during treatment to move an effective location of a treatment beam to change the treatment target 54 orientation (method described in col. 1 ln. 44-55, col. 12 ln. 53 - 
	Oster (US 2014/0070115 A1) discloses a change corresponds to multiple components of rotation of a prior position of a treatment target, to: modify a position of a radiation source of a radiation treatment delivery system to compensate for potential setup error corresponding to at least one of the multiple components of rotation relative to the prior position of the treatment target; and modify the one or more planned leaf positions of an MLC to compensate for at least one remaining component of rotation relative to the prior position of the target (Oster, Abstract, par. [0029]-[0036], [0049], fig. 1).
While methods for correcting potential setup errors in a radiation treatment delivery session were generally known in the art, the cited prior art does not expressly disclose or suggest Applicant’s claimed invention. In particular, the cited prior art suggests modifying parameters other than leaf position and open times, in contrast to the claimed invention.
Applicant’s specification suggests an advantage of the invention is automatically compensating for rotational setup errors while avoiding problems present in conventional systems (Applicant’s specification, par. [0011]-[0015]).

Regarding claims 2, 5-16, 18-19, 21-22, and 24-27, the claims are allowed due to their dependence on claims 1, 17, and 23.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884